          Case 1:21-cr-00092-AJN Document 45 Filed 03/22/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                      3/22/2021
 United States of America,


                –v–                                                            21-cr-92 (AJN)

                                                                                   ORDER
 Julia Greenberg,

                       Defendant.



ALISON J. NATHAN, District Judge:

       A conference regarding Ms. Greenberg’s release conditions is scheduled for March 23,

2021, at 11:00 a.m. The Court will conduct the proceeding by videoconference via the Skype for

Business Platform. The Court will separately provide the parties with instructions for accessing

the proceeding. Members of the public may access audio of the proceeding by calling (888) 363-

4749 and using access code 919-6964.

        If the Defendant wishes to waive her right to physical presence at the proceeding,

defense counsel should return the attached waiver of physical presence before the conference.

Defense counsel may sign on the Defendant’s behalf if authorized by the Defendant to do so.


       SO ORDERED.

Dated: March 22, 2021                             __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
               Case 1:21-cr-00092-AJN Document 45 Filed 03/22/21 Page 2 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                                 WAIVER OF RIGHT TO BE PRESENT AT
                                  -v-                                            CRIMINAL PROCEEDING
                                          ,                                         -CR-     (    )
                                               Defendant.
-----------------------------------------------------------------X

Check Proceeding that Applies

____       Arraignment

           I have been given a copy of the indictment containing the charges against me and have reviewed it with my
           attorney. I understand that I have a right to appear before a judge in a courtroom in the Southern District
           of New York to confirm that I have received and reviewed the indictment; to have the indictment read aloud
           to me if I wish; to enter a plea of either guilty or not guilty before the judge; and to have an attorney beside
           me as I do. By signing this document, I wish to advise the court that after consultation with my attorney I
           willingly give up my right to appear in person before the judge for my arraignment. By signing this
           document, I also wish to advise the court that I willingly give up any right I might have to have my attorney
           next to me for my arraignment so long as the following conditions are met. I want my attorney to be able
           to participate in the proceeding and to be able to speak on my behalf during the proceeding. I also want
           the ability to speak privately with my attorney at any time during the proceeding if I wish to do so.

Date:                  ____________________________
                       Signature of Defendant


                       ____________________________
                       Print Name

___        Bail Hearing

           I am applying or in the future may apply for release from detention, or if not detained, for modification of
           the conditions of my release from custody, that is, my bail conditions. I understand that I have a right to
           appear in person before a judge in a courtroom in the Southern District of New York at the time that my
           attorney makes such an application. I have discussed these rights with my attorney and wish to give up
           these rights due to the COVID-19 pandemic so long as the following conditions are met. I request that my
           attorney be permitted to make applications for my release from custody or for modification of the
           conditions of my release, even though I will not be physically present. I also want the ability to speak
           privately with my attorney at any time during the proceeding if I wish to do so.


Date:                  ____________________________
                       Signature of Defendant


                       ____________________________
                       Print Name

____       Conference
            Case 1:21-cr-00092-AJN Document 45 Filed 03/22/21 Page 3 of 3



         I have been charged in an indictment with violations of federal law. I understand that I have a right to be
         present at all conferences concerning this indictment that are held by a judge in the Southern District of
         New York, unless the conference involves only a question of law. I understand that at these conferences
         the judge may, among other things, 1) set a schedule for the case including the date at which the trial will
         be held, and 2) determine whether, under the Speedy Trial Act, certain periods of time should be properly
         excluded in setting the time by which the trial must occur. I have discussed these issues with my attorney
         and wish to give up my right to be physically present at the upcoming conference. By signing this document,
         I wish to advise the court that I willingly give up my right to be physically present at the upcoming
         conference in my case on account of the COVID-19 pandemic so long as the following conditions are met.
         I want my attorney to be able to participate in the proceeding and to be able to speak on my behalf during
         the proceeding. I also want the ability to speak privately with my attorney at any time during the proceeding
         if I wish to do so.



Date:             ____________________________
                  Signature of Defendant


                  ____________________________
                  Print Name


I hereby affirm that I am aware of my obligation to discuss with my client the charges contained in the indictment,
my clien     igh o a end and pa icipa e in he c iminal p oceeding encompa ed b hi ai e and hi ai e
form. I affirm that my client knowingly and voluntarily consents to the proceedings being held in m clien ab ence
I will inform my client of what transpires at the proceedings and provide my client with a copy of the transcript of
the proceedings, if requested.

Date:             ____________________________
                  Signature of Defense Counsel


                  ____________________________
                  Print Name


Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
doc men in i en i e             o he defendan befo e he defendan igned i                The in e p e e      name i
_______________________.



Date:             _________________________
                  Signature of Defense Counsel




Accepted:         ________________________
                  Signature of Judge
                  Date:
                                                          2
